              Case 2:18-cv-01262-JLR Document 50 Filed 04/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
            ANDREW MAXWELL CLAY, et                      CASE NO. C18-1262 JLR
10          al.,
                                                         ORDER TO SHOW CAUSE
11                               Plaintiffs,

12                 v.

13          HILTON WORLDWIDE
            HOLDINGS, INC., et al.,
14
                                 Defendants.
15
            On December 21, 2018, the court granted Plaintiffs’ motion to sign and seal for
16
     delivery two letters rogatory to facilitate service of process on Defendants P.P.C.
17
     Enterprise Company, Ltd., and Hilton International (Thailand) Co., Ltd., both of whom
18
     are in Thailand (“Foreign Defendants”). (See 12/21/18 Order (Dkt. # 15).) More than 16
19
     months have passed since the court’s order, and Defendants Hilton Worldwide Holdings,
20
     Inc., Hilton Management Services (CIS), LLC, Hilton Hospitality, LLC, and Hilton
21
     International Holdings have filed a motion for summary judgment. (See id.; see also MSJ
22


     ORDER - 1
              Case 2:18-cv-01262-JLR Document 50 Filed 04/21/20 Page 2 of 2



 1   (Dkt. # 35).) Yet, Plaintiffs have filed no evidence that they have accomplished service

 2   on Foreign Defendants; nor have Foreign Defendants appeared in these proceedings. See

 3   Fed. R. Civ. P. 4(l)(2).

 4          Accordingly, the court ORDERS Plaintiffs to SHOW CAUSE within seven (7)

 5   days of the date of this order why Plaintiffs’ claims against Foreign Defendants should

 6   not be dismissed for failure to prosecute. If Plaintiffs do not demonstrate good cause for

 7   their failure, the court will dismiss Plaintiffs’ claims against Foreign Defendants without

 8   prejudice.

 9          Dated this 21st day of April, 2020.

10

11                                                    A
                                                      JAMES L. ROBART
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
